NOT DESIGNATED FOR PUBLICATION


                              STATE OF LOUISIANA


                                COURT OF APPEAL


                                  FIRST CIRCUIT


                                   2021 CA 0413




                                CLEARTRAC, LLC


UW                                    VERSUS


      LANRICK CONTRACTORS, LLC, LANRICK REAL ESTATE LLC,
SOUTHEAST DIRT, LLC, HUDSON HOLDINGS, LLC, HUDSON HOLDINGS
              EQUIPMENT, LLC AND THOMAS P. MCKELLAR



                                        Judgment Rendered:       MAR 0 4 2022




                                 On Appeal from the
                         Twenty -First Judicial District Court
                         In and for the Parish of Tangipahoa
                                  State of Louisiana
                             Trial Court No. 2017- 2180


                  The Honorable Jeffrey S. Johnson, Judge Presiding




Brett M. Bollinger                            Attorneys for Plaintiff/Appellant
Jeffrey E. McDonald                           Cleartrac, LLC
L. Peter Englande
Covington, Louisiana




Patrick K. Reso                               Attorneys for Defendants/ Appellees
Frank J. Divittorio                           Lanrick Contractors, LLC, Lanrick
Hammond, Louisiana                            Real Estate, LLC, Southeast Dirt,
                                              LLC, Hudson Holdings, LLC, Hudson
                                              Holdings Equipment, LLC and
                                              Thomas McKellar




           BEFORE:       WHIPPLE, C. J., PENZATO, AND HESTER, JJ.
PENZATO, J.



        Cleartrac, LLC seeks review of a trial court judgment sustaining a peremptory

exception raising the objection of no right of action filed by Lanrick Contractors,

LLC.    For the following reasons, we reverse the judgment of the trial court and

remand for further proceedings.


                        FACTS AND PROCEDURAL HISTORY


        Cleartrac, LLC, a Texas limited liability company, filed the subject Petition

to Enforce Judgment against Lanrick Contractors, LLC, a Louisiana limited liability

company, in July 2017. According to the Petition, Cleartrac obtained a judgment

against Lanrick Contractors Corp. in Texas on August 26, 2010. The Petition further

alleges that the Texas judgment was made executory in the 21st Judicial District

Court and 22nd Judicial District Court in 2011. The Texas judgment and the


Louisiana proceedings making the judgment executory in this State are attached to

Cleartrac' s Petition.      Cleartrac maintains that Lanrick Contractors, LLC is the


successor of Lanrick Contractors Corp.;               therefore,   the   liabilities of Lanrick


Contractors Corp. remain the liabilities of Lanrick Contractors, LLC (both entities

are collectively referred to as " Lanrick").' Cleartrac prayed for a writ of seizure and

sale directing the sheriff to seize and sell Lanrick' s property to satisfy its claim

pursuant to the Texas judgment.


       After filing an answer and reconventional demand,                  Lanrick asserted an


exception raising the objection of no right of action.               Lanrick maintained that


Cleartrac voluntarily dissolved its legal existence as of June 25, 2014 and, therefore,

had no right to bring a claim to enforce the Texas judgment more than three years

after its termination pursuant to Texas Business Organizations Code § 11. 356( a).




 Cleartrac subsequently amended the Petition to Enforce Judgment to name additional defendants.
However, none of these parties filed an exception of no right of action, and there are no issues
related to these parties in the current appeal.

                                                  2
Cleartrac opposed the exception based on Texas Business Organizations Code §

11. 356( c)( 1),    asserting that it was entitled to enforce the Texas judgment.

        A hearing on the exception of no right of action was held on August 5, 2019.

It is evident from the transcript and minute entry that no evidence was introduced

during this hearing. After much discussion, the trial court orally agreed to provide

Cleartrac an opportunity to amend the Petition to Enforce Judgment to show that its

successor had the capacity to enforce the Texas judgment. No amendment was filed.

        Following additional proceedings not pertinent here, the trial court rendered a

final judgment on December 29, 2020, sustaining Lanrick' s exception of no right of

action and dismissing Cleartrac' s claims.           It is from the December 29, 2020


judgment that Cleartrac appeals.


                                EXCEPTION OF NO RIGHT


        The exception raising the objection of no right of action tests whether the

plaintiff has any interest in judicially enforcing the right asserted.       La. C. C. P. art.


927( A)(6).        Holmes v. City of Baker School Board, 2019- 0404 ( La. App.        1 st Cir.


12/ 12/ 19), 295 So. 3d 403, 406.      The party raising a peremptory exception bears the

burden of proof.         Jenkins v. City of Baton Rouge, 2014- 1235 ( La. App.       1st Cir.


3/ 9/ 15), 166 So. 3d 1032, 1035.      To prevail on an exception raising the objection of

no right of action, the defendant must show that the plaintiff does not have an interest


in the subject matter of the lawsuit or the legal capacity to proceed. Holmes, 295 So.

3d at 406.


        If the pleadings fail to disclose a right of action, the claim may be dismissed

without evidence.        However, if the pleadings state a right of action, the party raising

the exception may introduce evidence to controvert the pleadings, and the plaintiff

may introduce evidence to controvert any objections.           La. C. C. P. art. 931; Reyer v.


Milton Homes, LLC, 2018- 0580 ( La. App. 1st Cir. 2/ 25/ 19),         272 So. 3d 604, 608.


On consideration of an exception of no right of action, the averments of fact in the


                                                3
pleadings will be taken as true in the absence of evidence to the contrary.                    1900


Highway 190, L.L.C. v. City ofSlidell, 2015- 1755 ( La. App. 1st Cir. 6/ 3/ 16),             196 So.


3d 693, 698. 2 Where doubt exists regarding the appropriateness of an exception of

no right of action, it is to be resolved in favor of the plaintiff. Pearce v. Lagarde,

2020- 1224 ( La. App. 1st Cir. 10/ 7/ 21); 330 So. 3d 1160, 1167, writ denied, 2022-

00010 ( La. 2/ 22/ 22), --- So. 3d ---, 2022 WL 521744.


       The facts set forth above demonstrate that Cleartrac' s Petition to Enforce

Judgment states a right of action. Lanrick failed to introduce evidence to support its


assertion that Cleartrac voluntarily dissolved its legal existence as of June 25, 2014

and had no right to bring an enforcement action against it.            While Lanrick attached


exhibits to its memorandum in support of the exception, including the certificate of

termination, none of those documents were introduced into evidence during the trial

on the exception.    Unless properly offered and introduced into evidence, documents

attached to memoranda do not constitute evidence and cannot be considered as such


on appeal.    Denoux v. Vessel Management Service, Inc., 2007- 2143 ( La. 5/ 21/ 08),


983 So. 2d 84, 88.      Therefore, Lanrick failed to meet its burden of proof, and the


trial court improperly sustained the exception.

               APPELLEE' S REQUEST FOR ATTORNEY' S FEES


       Lanrick requested in its brief that all trial court and appellate costs be assessed


to Cleartrac and further sought an award of attorney' s fees in its favor. Lanrick did

not file an answer to the appeal or file its own appeal. Pursuant to La. C. C. P. art.


2133, an appellee who desires to have the judgment modified, revised, or reversed


must file an appeal or an answer to the appeal not later than fifteen days after the


return date or the lodging of the record, whichever is later.           Lanrick failed to do so




2 If no evidence is introduced to support or controvert the objection, the peremptory exception
must be decided based upon the facts alleged in the petition with all allegations accepted as true.
Duplessis Buick -GMC Truck, Inc. v. Chauncey, 2020- 0914 ( La. App. 1st Cir. 2/ 24/ 21),   322 So. 3d
262, 269.

                                                 El
and is not entitled to attorney' s fees as the issue has not been properly presented to

this court. See Wolfv. City ofBaton Rouge, 2012- 0155 ( La. App. 1 st Cir. 11/ 2/ 12),

111 So. 3d 352, 355 n.3. Additionally, because we have found in favor of Cleartrac

and against Lanrick, we do not assess costs against Cleartrac.


                                  CONCLUSION


      For the reasons set forth above, the December 29, 2020 judgment of the trial

court sustaining the exception raising the objection of no right of action in favor of

Lanrick Contractors, LLC and against Cleartrac, LLC is reversed. All costs of this

appeal are assessed against Lanrick Contractors, LLC.


      REVERSED AND REMANDED.




                                          5